Citation Nr: 1317721	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  08-31 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease of the cervical spine (sometimes hereinafter referred to as "cervical spine disability") prior to December 10, 2009.

2.  Entitlement to a rating in excess of 30 percent for service-connected degenerative disc disease of the cervical spine from March 1, 2010.

3.  Entitlement to a rating in excess of 10 percent for the left knee anterior cruciate ligament with internal derangement deficiency (hereinafter sometimes referred to as "left knee disability".)


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).    

The left knee disability issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to December 10, 2009, the Veteran's service-connected cervical spine disability was not productive of limitation of forward flexion to 30 degrees or less, combined range of motion of the cervical spine to 170 degrees or less, or incapacitating episodes having a total duration 2 weeks or more during the past 12 months.

2.  During the period from December 11, 2006, to December 10, 2009, the Veteran experienced mild subjective numbness of the right upper extremity associated with the service-connected cervical spine disability. 

3.  From March 1, 2010, the Veteran's service-connected cervical spine disability was not productive of ankylosis of the entire cervical spine or incapacitating episodes having a total duration of 4 weeks or more during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the period prior to December 10, 2009, for the Veteran's cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5235-5243. 

2.  The criteria have been met for a separate rating of 10 percent (but no higher) for neurologogical impairment of the right upper extremity associated with the cervical spine disability for the period from December 11, 2006, to December 10, 2009.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 8515.

3.  The criteria for a rating in excess of 30 percent, from March 1, 2010, for the Veteran's cervical spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5235-5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. 	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

      A.	Duty to Notify

After reviewing the claims folder, the Board finds that the Veteran has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  In a letter dated in June 2008, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought.  In addition, he was advised of the types of evidence VA would assist him in obtaining, as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. 183; Charles v. Principi, 16 Vet. App. 370 (2002).  This letter was sent to the Veteran prior to the February 2011 RO rating decision giving rise to this appeal; therefore, the VCAA notice in this case was timely.  See Pelegrini, 18 Vet. App. 112.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

      B.	Duty to Assist

The Board finds that the VA complied with the assistance provisions set forth in the law and regulations.  All available pertinent records, including in-service, private, VA, and social security records have been obtained.  The Veteran was afforded VA examinations to evaluate his disability in March 2007, March 2009, August 2010 and March 2012.  All pertinent VA examination reports are of record and contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to provide probative medical evidence adequately addressing the issue decided below.  No additional pertinent evidence has been identified by the Veteran as relevant to this appeal.  In particular, there is no argument or indication that the disability has increased in severity since the last medical evaluation of record.  Under these circumstances, no further action is necessary to assist the Veteran with this appeal.  As such, the Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

II. 	Analysis

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  Id.

      A. 	Increased Ratings 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, the analysis below is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should also be noted that when evaluating a disability of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

      1.	Cervical Spine Disability 
      
Historically, in an August 2004 rating decision the Veteran was service connection was awarded for degenerative disc disease of the cervical spine, rated 10 percent, effective April 8, 2004.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (General Rating Formula for Diseases and Injuries of the Spine).  In April 2010, the Veteran was awarded a temporary evaluation of 100 percent for surgical or other treatment necessitating convalescence for the period December 10, 2009 to March 1, 2010, with a rating assigned at 10 percent from March 1, 2010 and thereafter.  In a November 2011 rating decision, the Veteran was awarded a rating of 30 percent, effective March 1, 2010.  The Board must therefore consider whether a rating in excess of 10 percent was warranted prior to December 10, 2009, and whether a rating in excess of 30 percent is warranted from March 1, 2010.

Under General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 address degenerative arthritis of the spine.  The normal range of motion of the cervical spine is from 0 to 45 degrees extension/flexion, 0 to 45 degrees right and left lateral flexion, and 0 to 80 degrees right and left rotation.  38 C.F.R. § 4.71a, Plate V.

A 10 percent rating is assigned for cervical spine disability manifested by forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent rating is assigned for cervical spine disability manifested forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is assigned for cervical spine disability manifested by forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  

An increased rating to 40 percent is warranted for cervical spine disability is manifested by the following criteria: unfavorable ankylosis of the entire cervical spine.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following ratings apply:  60 percent for  incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  40 percent incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 20 percent incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 10 percent incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  

Aside from the General Rating Formula for Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.  These include incapacitating episodes and neurological problems.  Any objective neurological abnormalities associated with the cervical spine disability are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Codes 5235 to 5243.

      a.	Period Prior to December 10, 2009

The Veteran seeks a rating in excess of 10 percent for the period prior to December 10, 2009, largely based upon his range of motion as limited by pain of the cervical spine and his complaints or radiating right arm pain between 2006 and 2009 and a diagnosis of right upper extremity radiculitis during that period.  In a statement received on December 11, 2006, the Veteran reported that he had been having numbness in the right upper extremity.  

On VA examination in March 2007, the Veteran reported right arm numbness which had been increasing in frequency, and was most pronounced with neck extension.  He also indicated that his pain was about 6/10 with occasional flare-ups to 8/10; however, he had not had any incapacitating episodes in the past 12 months.  

The examiner found that the Veteran's range of motion for the cervical spine included forward flexion from 0 to 40 degrees, extension from 0 to 30 degrees, right and left lateral flexion from 0 to 30 degrees, right lateral rotation and left lateral rotation of 0 to 60 degrees (for a combined range of motion of 250 degrees of the cervical spine).  The Veteran also had pain with repetitive motion, but no additional loss of motion with repetitive use.    

The examiner also noted that the Veteran had subjective paresthesias in the right arm from the elbow and that neurological examination revealed 5/5 motor strength of the deltoid, biceps, triceps, wrist extensors, wrist flexors and interosseus muscles of the hand.  In addition, the Veteran had normal sensation to light touch in all dermatomes in the bilateral upper extremities C4 to T1 and he had a negative Hoffmann's bilaterally.  Further, MRI results showed degenerative changes at the C5-6, C6-7 and C7-T1 levels and mild disk height loss at these levels.  The examiner diagnosed the Veteran with degenerative disc disease moderate cervical spine with radiculitis of the right upper extremity.

In August 2009, the Veteran submitted to a neurological consultation related to his complaints of pain in his right upper extremity and cervical spine disability.  The Veteran complained of having pain in his neck and right upper extremity for the past several years, which was at first intermittent, but had become continuous over the last year.  He described the pain as throbbing in character, involving the right upper extremity all the way to the hands and all fingers.  The pain increased with use and caused the fingers on his right hand to tingle.  The Veteran reported taking anti-inflammatory medication, specifically at night to help him sleep.

The neurological surgeon noted that the Veteran's overall muscle bulk on his right upper extremity is less than the left, which could be attributed to the Veteran being left handed or by decreased use because of pain.  The neurosurgeon noted that he could appreciate the Veteran's somewhat weak right tricep (+4/5) but that his right bicep did not appear to be weak.  In addition, the neurosurgeon found that the Veteran was not numb and that his reflexes appeared to be 1+.  An MRI revealed C5-6 to C6-7 spondylosis with bulging disk and foraminal stenosis, which was worse on the right side in both levels.  The neurosurgeon recommended surgery to include a two level anterior cervical diskectomy and fusion.  

While there was evidence showing degenerative changes at the C5-6, C6-7 and C7-T1 levels, and a mild loss of disk height at these levels, there has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by statute to warrant a higher rating under Diagnostic Code 5243.  Id.  There is no evidence of incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months to warrant any consideration of the Veteran's cervical spine disability under a intervertebral disc syndrome diagnostic code analysis.  

Looking to the criteria set forth for a rating in excess of 10 percent under the  General Rating Formula for Diseases and Injuries of the Spine, 
the evidence prior to December 10, 2009, does not persuasively show of limitation of forward flexion to 30 degrees or less, or combined range of motion of the cervical spine to 170 degrees or less.  There is also no showing of additional functional loss due to DeLuca factors to warrant a higher rating.  

The Board has also considered whether a separate evaluation is warranted for neurological symptoms associated with the Veteran's service-connected degenerative joint disease of the cervical spine.  In this regard, as discussed above, Note (1) of the General Rating Formula for Diseases and Injuries of the Spine instructs the rater to separately evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  Following a review of the claims file, the Board finds that a separate rating for radiculopathy of the right upper extremity is warranted under Diagnostic Code 8515.  The record reflects that the Veteran complained of pain radiating into the right upper extremity due to his cervical spine disability.  Specifically, the March 2007 VA examiner reported that MRI results showed degenerative changes at the C5-6, C6-7 and C7-T1 levels in addition to mild loss of disk height at these levels.  Further, the Veteran's sensation was impaired to include numbness and tingling over the medial aspect of the right hand and fingers resulting in a diagnosis of radiculitis to the right upper extremity.

Under Diagnostic Code 8515, a 10 percent rating is warranted when there is mild incomplete paralysis of the median nerve.  A 20 percent rating is warranted when there is moderate incomplete paralysis of the minor extremity, or 30 percent for the major extremity.  A 40 percent rating is warranted when there is severe incomplete paralysis of the minor extremity; 50 percent is assigned if the major extremity is affected.  A 60 percent rating is warranted when there is complete paralysis of the minor upper extremity, while a 70 percent rating is assigned for complete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Based on the aforementioned evidence, the Board finds that the Veteran's right upper extremity neurological abnormality warrants a 10 percent disability evaluation.  The symptoms reported by the Veteran have been subjective to a large degree and not objectively detected on examination.  The Board therefore views the  neurological findings as equating to no more than mild impairment.  It appears that the Veteran first reported his right upper extremity symptoms in a statement received on December 11, 2006.  The Board therefore finds that a separate 10 percent rating for right upper extremity neurological symptoms is warranted from that date to December 10, 2009 (the date of the temporary total evaluation).  

			b.	Period From March 1, 2010

The Veteran is currently assigned a 30 percent disability rating for his cervical spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243, degenerative disc disease for the period from March 1, 2010.  He seeks a rating in excess of 30 percent for this period based upon his alleged loss of range of motion after undergoing a C5-6 and C6-7 diskectomy in December 2009.

On January 2010 VA examination, less than 1-month post C5-6 and C6-7 diskectomy, the Veteran reported limited range of motion; however, no measurements of the cervical spine were included in the examination report.  The Veteran reported a patch of moderate to severe incomplete sensory loss in the anterior right neck secondary to the surgical procedure.  The examiner noted that the Veteran had some residual pain in the right upper extremity with secondary weakness, but the Veteran stated that his radicular pain had resolved.  The examiner also noted that the Veteran had no neurologic deficits. 

On VA examination in August 2010, the examiner noted that the Veteran's range of motion for his cervical spine had decreased.  Specifically, the Veteran's range of motion was as follows:  forward flexion from 0 to 24 degrees (0-6 degrees after repetitive motion), extension from 0 to 20 degrees (0-4 degrees after repetitive motion), left lateral flexion from 0 to 20 degrees (0-14 degrees after repetitive motion), right lateral flexion from 0 to 18 degrees (0-12 degrees after repetitive motion),  left lateral rotation of 0 to 46 degrees (with no change after repetitive motion), right lateral rotation of 0 to 38 degrees (with no change after repetitive motion).  The examiner found that there was objective pain with flexion and extension and subjective pain with the remainder of movement.

On VA examination in March 2012, the Veteran reported continued pain in his posterior cervical spine, rated at 6/10 to 10/10.  He stated that the pain does not radiate and denied numbness or tingling of the extremities.  He also denied any specific flare-ups, indicating that the pain is constant.  The Veteran did report using a TENS unit on occasion but denied any other form of therapy or treatment related to his cervical spine.  It was reported that there were no episodes requiring bed rest during the previous 12 months. 

The examiner found that the Veteran's senses were intact for light touch, and there was no muscle atrophy.  Motor coordination was within normal limits.  Muscle strength was reported as 5/5.  The Veteran's cervical spine range of motion was noted as follows: forward flexion from 0 to 20 degrees, extension from 0 to 10 degrees, right and left lateral flexion from 0 to 10 degrees, right and left lateral rotation of 0 to 40 degrees with the Veteran reporting pain throughout all range of motion.  Repetitive motion did not change his range of motion or his symptoms and the examiner concluded that the Veteran did not have any functional loss or impairment of his cervical spine.  There was no guarding or muscle spasm. 

In order for the Veteran's rating to be in excess of 30 percent, his disability must be manifested by unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, as the evidence demonstrates, the Veteran does not have unfavorable ankylosis of the entire cervical spine.  In addition, both the August 2010 or March 2012 examiner found that the Veteran's cervical spine disability did not result in any functional loss or impairment, nor did it affect his ability to work.  

The preponderance of the above evidence is against a rating in excess of 30 percent for the period from March 1, 2010.  The evidence does not show that the cervical spine disability has been productive of ankylosis of the entire cervical spine or incapacitating episodes having a total duration of 4 weeks or more during the past 12 months.  His current degree of impairment is contemplated by the current 30 percent rating.  Thus, the Veteran is not entitled to an evaluation in excess of 30 percent based on the facts in this case.  

As discussed earlier, the rating criteria also provides for separate ratings for neurologic and orthopedic manifestations.  However, there is no evidence of any abnormal neurologic manifestations related to the cervical spine from March 1, 2010.  In fact, the Veteran specifically stated that his radiculitis had resolved.  

      B.	Increased Rating Conclusion and Extraschedular Consideration

The Board acknowledges that the Veteran believes that the disabilities on appeal are more disabling than the assigned disability ratings reflects.  As such, the Board has carefully considered the Veteran's contentions since he is competent to describe complaints such as the frequency and nature of symptoms like pain, discomfort, and perceivable interference with activities.  However, as discussed above, the medical evidence outweighs the Veteran's reported symptoms.  Accordingly, the preponderance of the evidence does not support increased ratings in this case.

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disabilities on his functioning, to include employment.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The threshold criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  Id.  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all evidence of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criterion reasonably describes a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant diagnostic codes for the disabilities at issue.  The Veteran essentially complains of pain, painful limitation of motion, and functional impairment associated with his cervical spine and left knee.  In short, the rating criteria contemplated not only his symptoms but also the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record reflects that the Veteran has been employed full-time at all times during the course of this appeal.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time. 


ORDER

Entitlement to a 10 percent rating (but no higher) for right upper extremity impairment associated with the cervical spine disability is warranted from December 11, 2006, to December 10, 2009.  To this extent, the appeal is granted, subject to laws and regulations governing payment of VA monetary benefits. 

Entitlement to a disability rating of in excess of 10 percent prior to December 10, 2009, for cervical spine disability is not warranted.  Entitlement to a disability rating in excess of 30 percent from March 1, 2010, for cervical spine disability is not warranted.  To this extent, the appeal is denied. 


REMAND

With regard to the left knee disability, the Board believes that additional development of the medical evidence is necessary to allow for informed appellate review.  

At the August 2010 VA examination, there was evidence of medial instability, but not lateral instability.  The Veteran's representative has argued that a separate rating under Diagnostic Code 5257 is warranted for the instability.  Medical clarification is necessary as to the nature and degree of left knee instability. 

Accordingly, the case is hereby REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA left knee examination.  It is imperative that the claims file be made available to and be reviewed by the examiner.  All examination findings should be clearly reported to allow for application of VA rating criteria.  

Ranges of motion should be reported, to include the point at which range of motion is further limited by functional loss due to pain, weakness, fatigue and/or incoordination.  

The examiner should clearly describe any left knee instability and also clearly indicate whether such instability is slight, moderate, or severe in degree. 

2.  After completion of the above, the RO should review the expanded record and determine if a higher rating or ratings is/are warranted for left knee disability.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


